 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/ 9:: -§;§~§.§"§ § §§§§§W| 69

A(`) ¥(}6 (Rev. O¢$H§J) Applic;aticm fm n Searc;h Wm‘a\m § . §w ' § Ym

ILED

 

 

 

'

  
  

 

 

UN¥TED STA'I`ES DISTRICT lUR . ._ , ,1,, ,
' for me ‘ .. map EBy
Nurthem District of Texas ' 5'¥§§§ §§ ibm UH»`ERECT CGURT

m me Mauemfzhe Search of § §§ § ’ ~ \ ' a .- : .
{Bri€j“!v dexeribe the properly to be searched § By W'"';
ar idenig§» the person by name and addrexx} ') Case ND§ 4_ : 4 1 _§§ l'.¢ " )cpul_\j

Fouf Individual Prernises } §,_. ,, w wm _M _M __W
As Further Dascn'bed in Aff§davit § y §

and At¥achmen! A
d O\Q:\ ed
APPLICAT!ON FOR A SEARCH WARRANT ‘

3 a federai law enforcement officer or an attorney for the government, request a search warram and state under
penalty of perjury that 1 have reason to believe that on the foilcrwing person or property Gd¢m;'{y she person ar describe zhe
property to be gram had and give its iocmiem)

See Attachment A.

¥oca£ed in the Nort?\em l`)istrict of Texas , share is now conceded {fdenn*,§rm¢'

person or describe the proper!y m be seized):
See Atfach mem B.

The basis fm the search under Fed. R. Cr§m. P. 41{¢:) is (¢heck one ar more;;
devidcnce 05 a crime;
d contraband fruits of crime, ar o€her iiems i§!egal¥y possesscd;
d property designed for useif intended for use, or used in committing a crime;
CJ a person t<:) be arresied or a person who is un¥awfully reSfra§ned.

The search is related to a viola!i<m off

Coa'e Secfion O§M'n$e Descriplie:m
18 U.S.C. § 3343 Wire fraud. `

The applica¥ion is based on these fac¥s:

CJ Continued on the amcth sheet

CJ D€layed malice of _______ days (g,ive exact ending dam if more than 36 days: W§WW ) is requested
under §8 U S C § 3163a, the basis of which 15 set forth on the at\ached sheet

(W¢Q)

,4pplicam s signalser

Lo§ H. Cao, Specia! Agem FB¥
Frinwd na rid tide

Swom to before me and signed in my presence.

 

 

Daxer §§mq£Q/lg` ................. m *"“
§ .Iudge ’s signalw¢

§ Cureton, U.S. Magist§afe ..$udge

Primed name and rifle

  

C§ty and sxa!e; Fort Wor!h. T€XSS

 

   

Case 4:18-mj-00564-B.] Docul:nent 9 Filed 02/05/19 Page 2 of 37 Page|D 170

!N THE UNITED STATES D`IS'I`R¥CT COUR'I`

F()R THE DISTRICT OF TEXAS
NORTHERN DIV'ISION
IN THE MATTER OF THE SEARCH UF: Case Nu.
1132 GLADE .R(§AB
COLLEYVILLE, TEXAS, 76634; UNBER SEAL

1601 W. AIRPORT FREEWAY, an Floor
EULESS, TEXAS, 76940;

9151 BDULEVARD 26
Suites IQBB, 101 B, 150B and 1753
NORTH RICHLAND HILLS, TEXAS, 76188; and

WW\/\_/\-IWWWV’W

2801 PARAMOUNT BLVD.
AMARILLO, TEXAS, 79!09

Vvv\-{

AFFIDAVIT IN SUPPDRT BF A_N APPLI‘CATION
FOR A S.EARCH WARRAN"I'

 

I, Loi H. Cai), being first duiy swom, hereby depose and state as fo§fows:
MMI.LQU

l make this affidavit in support of an application for search warranis for the above~
captioned location:s, hereinafter the “Subjec:t Locations,” which are more fix}ly degeribed
in Attachment A. For the reasons set forth herein, your affiant submits thai there is
probable cause £o believe that the Subject Locations contain evidence, fmi¥s, and
instmmentalities, more fully described in Attachment B, regarding the fol!<)wing criminal
vioiations: conspiracy to connnit wire fraud, in violation of §8 U.S.C. § 1349; wire

fraud, in violation of 18 U.S.C. § i343; identity thefl;, in violation of 18 U.S.C. § IOZBA;,

Af§davit iu Suppert of an Applicatiou for a Search Warrant d I’age>l of 29

 

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 3 of 37 Page|D 171

 

and conspiracy to commit money laundering in violation of l8 U.S.C. § l956(h).

As explained below, all four of the Subjeot Locations are aosociatod with a wide~
ranging Ponzi scheme based in Texas and Maryland that is being executed by J ay B.
LEDP`GRD, Ké'vin MERRILL and others. The Subjoct Looations identified below are
used to facilitate and store records related to the fraudulent sale of investments in
monetized accounts receivab}e:

1. 1132 Glade Rozv;LJ Colloyviile, Toxas, 76034 (“Glade Ronxl”)

2. léGl W. Airport Frooway, an Floor, Euloss, Texas, 76040 (“Airport
Freeway”).

3. 9151 Boulevard 26, Suites IOOB, IO¥B, 15013, and 175]3, North Riohland
Hills, ”l`exas, 76180 (“Bou}evard 26”)

4. 2801 Paramount Bouleva:rd, Amariflo, Texas, 79109 (“Paramomzt
Boulevard.”)

EXPER'I`ISE

 

l. l am a Special Agont with the Foderal Bureau of lovestig;atioo (“FB!”) and
have been employed with the FBI since October 2008. From November 2014 until the
prescot, l have been assigned to investigate violations of federal law involving a range of
white-collar criminal violations. § have completed several computer intemot fraud in-
service training coursos. During those courses, l received training somewng the use of
computers, IP addresses, and email sowers, among other things. l am also a Certlflcd
Pu§)lic Aocountam and have been trained in the use of omnorou:; financial computer
Systoms and databasos. 0\1@1.' the course of sevex‘al investigations, { have consulted With

other cyber professionals in the law enforcement field regarding the evidentiary value of

Af`f'\davit in Support of an Applica£ion for a Search Wsrram ~ I’ago 2 of 29

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 4 of 37 Page|D 172

computers, storage devices, emaii and cell phnnes in conjunction with financial and
criminal investigations

2. Thmugh my mining and expe¥ie§¢e, 1 have become familia¢ with she
methods and techniques used §:sy criminals to commit economic crimes, such as Wire fraud,
bank fraud, and how those criminals conceal and store infonnation derived from such
criminal activity In addition, lhave been invofved in other inve&tigations invclvi`ng the
frau?dulent sale of investment produci$, including monetized accounts receivable

3. This; affidavit is intended to show merer that there is sufficient probab¥e
cause'for the requested warrants and does`not set forth all of my knowledge about this
matter

STA'I`EMENT QF PRO`BABLE CA_USE

1. Acc»:)rding to your affiant's review of publicaliy available reoords, Jay B.
LBDFORD is a resident of the state of Texas and a licensed Certified Public Accountant
(“CPA") in that smith

2. LEDFORD is the owner/operator of LEBFGRD & ASSGCLAIES, `PLLC a
pub¥ic accounting firm with an office in Amari¥lo,* '¥exas and Colieyville, Texas.
LEDFORD is also the Director, CEO, or CFG of severed other entities thai inc§ude De Viile
Asset M.anagem@nt limited (“DE VILLE”), Rivecfwalk Financia¥ Corporation
(“MVERWALK”), and Receivab`les Pnrtfofio lnterchange, Inc:. (“RPI”). A review of
Texas public records indicated that D.E VILLB’S Certifwate of Founation was tifed on
September 28, 2012`. Your affiant views through review of personal and financial records

that ali four of the Subject Locations are owned/leased or operated by LEDFORD.

Aff¥davit in Support of an App]icatian far a Se:m:h `Warran! ~» Page 3 of 29

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 5 of 37 Page|D 173

 

'£'he commercial office building located at 1132 Glade Road, Coileyviile, Texas, 76034
(horeinaffor “Giade, Road"), is where RIVERWALK, one of LEDFGRD‘$ companios, is
headquartered ()ne of RIVBRWALK’$ consumer debt collection centers is }ooated at
1601 W. Airport Freeway, i“d F!oor, Euless, Texas`, 76940. (hereioaf'tcr “Airport
Freeway”). A commercial office building at 9151 Boulevard 26, Suitos II}GB, IDIB,
1508, and 1758, Not‘th Richland Hills, Texas, 76380 (hereina&er “Boulevard 26” is
another consumer debt ooilootioo center for R§VERWALK, as Weil as the location of the
DE VILLE company 'I`he listed suite addresses are ali owned and controlied by
LEDFGRD and aosociated With RIVERWALK and DE VlLLE. The public accounting
firm owned and controlled by LEDPORD, calied LEDFORD & ASSCCIATES, PLLC, is
located at 2803 Paramount `Boulevard, Amarilio, Texas, 79109 (hereinafior
“Paramount Bou¥evard.”

3. Kovin mRRjLL (“`MER.RJLL”) is a resident of the state of Maryland.
M"BRRILL is the So¥o managing member and owner of GLOBAL CREDIT RECOVERY,
LLC ("GCR") Whioh was created under Maryland law in Deocmber 2011* MERRRL is
also sole managing member of DELMARVA CAPITAL SERVKCES, LLC
(“DELMARVA”) which was registered in the state of Maryiand. NSERRKL inooyporated
K*B. MERRILL ASSOCIATES,'LLC in Angust 1999. fn january 2009, MERRILL
changed the name of K.B. MERR.ILL ASSOCIATBS, LLC to DELMARVA* 111 August
2012, DELMARVA, was disso}vod and is no longer in good standing with tile state of
Maryland. Aithough the company was dissolved in 2012, MERRILL continues to use the

company namo, and maintain bank accounts in the name of DELMARVA which

At`fidavit in Support; of an A;xp\ication for a Se:\rch Warram - Page 4 of 29

 

:`=-=M ““‘ ’ ‘ \" §§

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 6 of 37 Page|D 174

MBRRILL uses m facilitate the fraudulent investment scheme, MERRILL also owns and
operates RHI]\J() CAPXTAL SERVICES, LLC (“RHINO") which Was incorporatcd\in
Maryland in 2013* §

4. Cameron JBZIERSKI (“JEZ!ERSKI“) i& a resident of the state of 'I‘exas and
per JEZIERSKi’s own Linkzdlln account, is the Chicf Opcrating Ofl'ice:r at RIVERWAL`K.
Based on your affiant’s review ofpublic records, EEZI`ERSKI is also listed as the Director
of’tl).rce different companies registered in the state Gf Texas that include SCUSA Financial,
fuel (“SCUSA“), .NL.EX, Inc. (“NLEX.”), and CRJ Holdings, LLC.. (“CRI”).

5.k _ is a resident of the State of Texas, the daughter of
LEDFORD, and am employee of LEDFGRD & ASSOCIATES, .PLLC (the accounting
firm). _ is a CPA, registered in Texas per your affiant’s review of
publically available records. As part of this investigation, yc)w' affiant obtained records of
C§NTURION CAP`ITAL CORPORATI(}N (“CENTURION”), a corporation registered in
the state of 1112anv Yc;)ur affiant also obtained bank account records from a Bank of Am¢rica
account ending in 9683 for CENTUR.§`ON, Aocount opening documents for that account
showed that the account was opened on lane 14, 2017, listed _ as the
Director of CEN"I`URION, and the only authorized signer on that account

§ Yc)ur affiant is awa;e that lay LEDFCRI) ix using multiple companies to
&mher his fraudulent investment scheme, to include, but not limited to, DE VILLE,

RWERWALK, SCIUSA, NLEX, and CENTU.R.I()N`

Affldavit in Support M` an Appl§cation for a Search Warrant - nge 5 of 29

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 7 of 37 Page|D 175

These companies act as conduits for the funds LEDPORJ) receives from investox’s and
lenders, as Weli. as funds I.EDFORD receives from MERRILL and others.

7. The ongoing federal invostiga£ion has uncovered probable cause to believe
that in and around 2013, LEDFCRD, MERRILL, JEZIERSKI and others engaged in a
scheme to defraud investors and lenders by promising to use investor/lender funds to
purchase portfolios of consumer debt Thoy represented that they would collect on the debt
portfolios or sell the ponfolios to third party buyers, pay the investors a significant profit
or interest rate, and return the in.vestors’ principal L'EDFORD, in conjunction With
MER§RlLL and JRZIERSKI, through his various companies and entities, ob€ains funds
from investors (or investor lenders), places those funds into accounts that appear to be held
in the name of already established legitimate businesses, andthon uses those funds to pay
back old investors or lenders in the scheme or dive.x'ts the fund$ for to his own personal uso.

8. `Y`our afl'xant’s investigation has revealed that I..EDFORD failed to inves¥
millions of dollars of investor and lender funds, that 'LEDFORD used investor or lender
funds to pay other investors or lenders their principal or their purported remms, and that
LEDFC)RD diverted significant amounto of investo; or lender monies for personal gain to
include personal credit card oxpenses, jewelry, cars and gambling expenses. Based on your
affiant’S training and experienoo, this pattem of conduct is indicative of a Ponzi schome.
'l,"he scheme to defraud is ongoing y

9. Your affiant has learned that LEDFORD, MERRILL and IEZIERSKI are

conspiring to commit wire fraud and are committing wire fraud to chest investors; they

purport

Affidavit in Suppor‘t of an Applicat.lon for a Search Wa!‘rant » Psge 6 of 29

 

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 8 of 37 Page|D 176

a. to invest in consumer credit portfolios and offer to potential investors
opportunities to invest Witl:) thom, when in foct, LEDPORD, MERRILL and IEZlERSKI
have provided to investor$ and potential investors investment materials which have
falsified the actual seller oflhc credit portfolio, the actual purchase pricc, the fact of
MERRILL or LEDP{)RD'$ portioipatioo, and sometimes the onti;c transaction;

b. §o sell o!' "flip" the credit potlfolios to independent, third party buych for a
profit, when in fact there arc no sales to independont third party buyors, or to "colloct"
consumer debt payments on the portfolios, when in foct, LEDFORD, MERRILL and
JEZIBRSKI inflated or lnveolcd the collection reports they provided lo investors;

c. to pay profits to investors from successful “flipo" or collcofions from
consumer payments on the portfolios, when in fact._. LEDFORD, MERRILL and
JEZIERSKI used money from new investors to pay purported profits and/or collections to
old investors or used rc~invcst.monts or new investments from old investors to pay to the
invcstors their purported profits and!or collectioos;

cl, to provide third party documentation to the investors of their actions, when
in fact LEDFORD, MERRILL and JEZIER.SKI created imposter companies and bank
accounto, falsified bank wire transfer records, created false asset purchase overvicws and
ogxccments, and created false collection roports. Thesc actions wore all undertaken Whilc
LEDFGRD, lvaRRILL and J‘EZIERSKI personally enriched £hcmsclvcs and concealed
their diversion of invoctoro’ monico to purchase luxury automobiles, purchooc and/or
renovate high end houses in M`arylancl, 'l`cxas, ’chacla, aoll Florida, buy watches and

jcwclry, acquire a share in a jet plane, and support a lavisll lifestylc.

Af'f§davlt in Support of an Application for a Searcl\ Warranl ~ Page 7 of 29

 

 

   

\ ` :w :;_\+w_._.. »\ \ . …W:…~

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 9 of 37 Page|D 177

   
 

The Merdll Interview

10. On Oc£:obcr 26, 2017, MERRILL consented to an ihterview at the Federal
Bureau of luvestigation (“FBI”) Baltimure Fie§d OYt'xce. MERRILL had been contacted
by an investor the FBI previously interviewed concerning MERRILL’B business, and the
investor contacted MER.RIL£, to ask why the PBI was investigating MER.R,ILL.
MHRI{[LL then contacted the FBI in an attempt w explain his business to the FBI. Aiier
his arrival at the Balti'more Field Off'lce, MERRILL Was advised by FBI agents prior to
questioning that the interview was vo!untary and he was free to leave at any time,

11. In a more than two-»hour interview, MERRILL stated that his company is
GCR and that 85% to 95% of what he purchases is credit card debt from Chase Bzmk,
Citibank, We!ls Fargo, and other credit card originators. MERR.IL`L also stated he has
three or four “famiiy offices,"“’ i.e., a group of investors who have their money managed by
a financia! advisor who brings the GCR investment opportunity to the investors. Each
“oiYice” has their own special purpose vehicle "SPV" to manage the purchase and sale of
the debt portfolios. MER.RILL cummly ontsonrces debt coi§e<:tions to DE VILL,E, and
the money from the debt cofiectcd by DE VILLE goes directly into the SPV. Regarding
the “Fami¥y Office” raccounts, MERRILL reiterated he does not touch the money.
I~§owever, MERRI LL did not name any of these SPVS, nor did he provide any verification
information for the investors. When asked if he had ever lest money for his investors,
MERRILL stated, “No way.” M,ERRILL preduced an }nvestor Ag"reement that showed
GCR promised a 13% return to the investor. MERRILL reiterated that he had never lost

money for an investor.

At`fidavit in Snpport ot" an Appiication for a Search Warrnnt » Page 8 cf 29

 

 

 

wm l » 3_

Case 4:18-rhj-00564-B.] Document 9 Filed 02/05/19 Page 10 of 37 Page|D 178

 

12, Yottr affiant knows, based on a response to a subpoena issued by the
Securities and Excliaoge Commission (“SEC”) to Citibank, that after a search of Citil)ank
databases going back as fa'r as 2007, Citibaxik; had no record of any sale of credit card debt
to MERRILL, GCR, DBLMARA, ZDE VILLE, of RPI.

13. As part of the investigation, your affiant obtained and reviewed bank
accounts`for entities controlled by LEDFOR;D. A preliminary financial analysis for the
period Jaouary i, 2~0£5 to December 31, 2017 indioatod that LE’DF()RD obtained
approximately 3159.’7 million from investor/lenders. Approximately 3100.6 million was
used to pay lenders/investors and $lQ.?) million was transferred to entities commich by
M`ERRILL. Approximately 322.’7 million was spent on LEDFORD'S personal expenses
including credit oards, jewelry, oats and Sl7.9 million at casinos. '§`he analysis also
indicated that of the total hinds obtained by LEI)FORD, only approximately Sl.'?,.$ million
was obtained from the actual collection of debt

BJ§_A

14. Gn or about Deoember 29, 2017 a Certifioate of Formation was filed with the
Secrotary of State for the State of Texas for the formation for SCUSA with an address of
13155 Noel Road, Suite 900, I)allas, Texas. JEZIERSK! is listed as the Director of SCUSA
on that document internat searches revealed that 13155 Noel Road, Suite 900, is a virtual
oft`:ce. Your affiant knows, based on experienoe, that virtual offices operate differently
from traditional offices by allowing companies to maintain a mailing add!oss and have

access to meeting and conference rooms without the overheacl of per square foot rental

M‘iidavit in Support of an Applir:ation far s Search Warrant - Page 9 of 29

 

wm ' "`W““,‘,’W\Bk

charges. Compa:nies are charged a rental fee in exchange for the use of the office space
When needed

£5. Sant‘ander Credit USA, lnc. is a wholly»owned s;.xbsidiary/ of Santander
Consumcr USA Hoidings, Inc., a vehic.ie finance company based in Da¥ia§, Texas. Intemet
searches conducted by your affiant revealed that Santander Credit, USA is also referred to
as ‘*SCUSA.” Your affiant believes that LEDFORD, MERRILL and JEZIERSKI
established their company called SCUSA to make ix appeax to be Santander Credit USA,
Inc., so investors and lenders would be led to be¥ieve that the initials “SCUSA" stand for
Santander Credit USA, ch.

16. Your affiant has obtained financial records that show a bank account was
established at J.~P, Morgan Chase 521-the name of SCUSA ending in 9592 on December 23,,
2017. The account opening dacuments show that JEZIERSKI is the sole signer and listed
as_President of SCUSA. A preliminary financial analysis of the SCUSA account ending in

9592 for the period Dece:mber 26, 2017 through March 12, 2018, indicated that 323 million

was received from MERRI&L associated entities, sourced from invesfors. 0f those funds,.

319.9 million was transfexred to LEDFORD controlled entities, including $12.2 milfi`on to
DE VILLE and SZS.Z million to RIVERWALK. A PNC account ending in 2822 for
RHZNO, for which MERRILL was the sole signor, received 31 miliion and GCR received

32 million

Aff¥davit in Suppurt of an Appiicntion for s Search W`arrant - Pag\: 10 of 39

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 11 of 37 Page|D 179

 

 

 

 

17. Your affiant reviewed records for DE VIL\LE that showed on December 29,
2017, nine days after SCUSA formation documents were filed With the state of Texas,
350,(}00 was wired from DE VlLLE to CRJ’s J.¥:‘. Morgan Chase bank account ending in
5363.

18. Your affiant believes that SCUSA Was created for the purpose of defrauding
invesiors by making it appear that their investment funds were being sent to the legitimate
company known as Santander Credit, USA. fn short, SCUSA operaled as an imposth
company to lure investors into believing that their money was well invested in accounts
receivable.

.N_L_Eli.

l9. Your affiant believes that another impostor company was created to facilitate
the Ponzi scheme. Gn or about J`anuary }8, 2018 a Certit`\cate of Ponnation was filed with
the Secretary of State for the state of 'l`exas for the formation of NLBX W§tll an address
4925 Diamond Trace Trail, l?t. Wonh, Texas* JEZIERSKI is listed as the Birector of
NLEX on that document lntemet semches revealed that 4925 Diamond Trace 'I`rail is a
single family home in a sesidential neighborhood A search of the Tarrant County, Texas
tax assessment database revealed that the 4925 Di'amond Trace 'l"rail property is a rental
propex“cy owned by an individual unrelated to this investigation who resides in Shreveport,
Louisiana, Database gearch results indicate that JEZIHRSKI’S address at the time Was lis&ed\
as 4925 Diam<md '[`racc Trail, Fcrt, Worth, Tcxas, the same addres;s as NLEX.

20. Your affiant has learned through internat searches thai National l.oan

Exchange, Inc. is a legitimate company headquartered in Edwardsville, Illinois that also

Afl'xdavit in Support of an Applieau'olx for a Search Warrant » Page ll of 29

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 12 of 37 Page|D 180

 

 

 

 

.‘ v …: ,:, .= .…»\

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 13 of 37 Page|D 181

goes by the acroan NLEX. According to its web$ii:e, Nationai Loa,n Exchange, fnc‘ is a
“3eading broker of charged»off and nonperfonning asset portfolios, and has been an
impor£am pioneer in the debt sale industry."’ Their Website, www.nlex.com, states that
beginning in 1993, “fhe company began representing portfolios on behalf of financial
institutions to offer new products to its buyers, and to offer an exchange in which lenders
couid create liquidity for their charged off as$ets.” ’l"'he Website also lists its management
team, from the President to the various Vice Presidents, the Gencrai Counse!, 'Contract
Administrator, and Chief Pinancial Off'§cer. JEZIERSKI is nat listed among the
management team Based on the above, infonnation, your affiant believes that NLBX was
created to appear 10 be the fegitimate company known as `National bean Exchangc, Inc.

ZI. Gn January 17, 2013, at 7:38 AM, in an emaii obtained fr¢:Jm the sear<:h
warrant of L'EDFORD’$ Riverwalk emil address jledfmd@rwfmcorp.com, showed that
JEZIERSKI, using his cjeziersid@xwiincmp.com email address, wrote the fqli,owing to
LEDFORD:

"As we open ikese companies 1 had an idea_

Can 1 ' rent a virtual space that handles mail, phone number, etc. thai we can use as
the incorporation address on ali oftkese companies?

li will be cleaner, and we can use it to kind ofdivert awayj?'om ourselvem

Closet one is Southlake and its 3200 a month ,Tkey will handle phone, mail, we can
use conjérence rooms/ojice space, lounges, corporm‘e address eic.

Sincerely,
Cameron J¢zzierskz`

Ckiq/`Opem!ing O_B?cer

Af¥¥davit in Support of sm Appiication for a Szarch Warrznt ' `Page 12 of 29

 

 

 

MMMMS~H;WW»§F&M A §

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 14 of 37 Page|D 182

{G¥ade .Road]

Calleyv£lle, Texas 76034

(817) 251-7000 ex!. 11}6

(81 7) 739-81 79 cell

cjezierski@;rwj:`ncorp.com“

22, {)n J'a,nuary 17, 2018, at B:GZ AM, LBDF{)RD rasmude to JEZI.ERSKI’$
mail, iisted in paragraph 21 of this affidavit, using his jlecfford@rwf§ncorp,com mail
address and wrote the foliowing:

“Yes gaod idea

Manks,

JBL

Jay B. Led/brd

C}zz`efExecutive Qgic€r

{Glade Road]

Colle{yville, Texas 76034

(817) 251`- 7000 ext. 1109

(8] 7) 822»456.2 ce!£

jledford@mfincorp.com ”

23. On January 17, 20}8, at 10:20 AM, IEZIERSKI responded to LEDFORD’$
ema§, Iisted in paragraph 22 of this affidavit, using his cjezierski@rwt`mcorp.com ismail
address and wrote the following

"Z)one.

?`urn.s' md its only $!20 down and 580 a mon!h or so.

l pm under one ofmy companies to hold f£.

950 E. S£m¢? H:`gkway 114, Suite 160

Afi'idavi! in Sup;mrt of an Application for a Search Warrant - Page 13 of 29

 

§§§§§§§§§§ - § §§§§’:;

Southlake, Texas 76092
Sincerely,

Cameron Jezierski
Chiey'(?pe)'czting Q?icer
[Glade Road}
Collej/ville§ Texa.s 76034
(81 7) 251» 7000 exh 1!}6
(81 7)739§8179 cell

cjezierski@mgfi)zcor;o,com ”

24. Your affiant has obtained financial records that show a bank account was
established at J.P, Morgan Chase in thename GfNLEX, Inc. ending in 833{} on January 22,
2018. The account opening documents show that JEZ.IERSKI is the sole sigler on the
account and is iistéd as the President§ The business opening documents also show a
business address of 950 E' Sta£e HWY 214, Suite 160 (FMB1639), South}ake, TX 76092
which is they same virtual office space address provided in paragraph 23 of this affidavi£
from JEZIERSKI to LE.DPORD. A. preliminary financia§ analysis of the NLEX accousz
ending in 8330 for the period January 22, 2018 through February 2{}, 2018, indicates that
$10.'7 miliion was received from MERRILL contro¥led entities on Janua:ry 25, 2618,
sourced from investots. Those flsan were Bubsequently transferred 110 DE VILL§E., 510.6
million on January 25, 2018 and $150,673 on Februazy 20, 2018,

23.F Your affiant reviewed records for DE VILLE that showed on January 26,
2018, eight days after N`f..,BX fonnation documents were filed with the St:ate of Texas,

330,000 was Wirec§ from DE VILLE to CRJ’s J,P Morgan Chase bank account ending 5363.

Ai`§davit in Snpport of an App!icaiinn for a Search Warnm! » Page 14 uf 29

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 15 of 37 Page|D 183

 

§§§§ §§ _§= ,, ..

   

§§ »§-)@§§

Cas 4:18-mj-00564-B.] Document9 Filed 02/05/19 Page 16 of 37 Page|D 184

 

Based on the foregoing chronc)logy, your affiant believes thai NLEX was used to defraud

\
\
5
l
l
izavestors.
g Undmover §»}peration
! 26. On May 18, 2018 an FBI undercover operation (“UC()”) Was conducted at
Giade Road, Airport Freeway and Bou.!ev'ard 26. Over a period of four `hours., the UCO
madcf, audio and viden recordings of an nader<:over agent’s meeting with LEDFORD,
5 MERR§LL, JEZlERSK.I and others. Thc FBI undercover employee (“UCE 5156”) posed
1 as a potential investor and met with LEDPOR.D, MERR}LL, JEZIERSKI and others, The
operation began m Glade Road, then moved to Airport Freeway and Bouleva.rd 26.
` 27,. At the onset of thé meeting JBZIERSKI gave UCE 5156 a packet of “DUE
DX.LIGEN€E DOCUMENTS” for the purchase of a “_$SQGM Smdent Loan Poxtfolio.”
I.ncluded in the packet was a summary detailing the agenda for ihs meeting The following
was printed on the summary She:ct;

”A GENDA

1, Meet and great ai Colleyvz'lle Corporate ojr`cas' {Giade Road]

2. Quick' background ofwko we are and what we do.

3, Review (’?CR§-Del"ille library Qf due diligence infomation on conference TV
monitor

4. Question§§ and A)mver's.
3. Current student loan pumhase oppormnity presentation See below. "
28. The purported face value of tb@ portfolio was $396,0}1,223.09 with a total

purchase price of 333,344,144.98. Thc due diligence documents included a “Porti`olio

Affidavit in Support of an A;xplication for a Seareh Warraut § Page 15 of 29

 

 

 
    

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 17 of 37 Page|D 185

Detail Evaltlation”* summary, “DeVille StratX. Scc»re & Risk Allocation Summéry” and
other documents. ":l“he fraudulent documents are silizilar to those given to other LEDFORD
investors. Your afl`iam knows that StratX is the proprietary software system allegedly used
by LEDFGRD, M¥ZRRILL, and JEZIERSKI to determine which portfolios deals they Will

pmchase.

29. During the recorded meeting, MERRILL and LEDFORD stated the

following

Kevin Merrill: ..,I, l think iz"s incredible to look at how it 'S transformed
Bu£, to back up a little bit, we started doing our our things,

buying together, selling together, using agencie,.s', um and really

built a business, learned it Ulz., we got a great mack record Jay

turned around ul!imately and said, “Hey, I think it 's really

time to build this thingfi'om the ground up."’ S!arled

the`De Ville call center side ofir, and brought in quality

people to, to build it out and do it the right way. I think 109

employees now...all in.

lay Ledford: Yeah. It's 109 [UU. We ’ll take you down 110 the um new call

center We "re we ’re expanding we have »- we ’ll keep the same location

you 'll seejirst, leading down the road to a new location which has I 7,000 square
fée!?

lay Ledford: lie call center part has.. the main call center’s got...

Jay Ledfsrd: Yeah. So We ’re scheduled to add anotherz We ’re gonna
keep probably about 5 0 people at tke, at the current call
center and ¢hen add another 150 to...

Kevin Men*ill: The, tke`call center side ofit really for us has become the
the benchmark ofthi.s this stuj" because in the deals that we ’ve

done over time, it ’s* it ’s ~ and this is something that xf 1

was on your side, I’d, l ’dj?zel reallygoacl about - is our skin ’.5'

in the game>_. Our money 's fn the game... [emphasis in hold adde¢§]

Affidavit in Suppnrt cal an Application for a Seax'ch Warraut '- Page 16 of 29

 

 

., mm

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 18 of 37 Page|D 186

30. Your affiant knows that after the initia} mootng and presentation at Glade
Road (corporate officos), UCE 5156 was brough£ by MERRILL and LEDFORD in
LEDI~`ORD’$ persona£ car to Airpor¥: Freeway and Boulevard 26 (coliootion centers),
where UCE 5156 Was given a further presentation about the debt collection business that
MERR}LL, LEDFORD and JEZIERSKI conducted The first call center was }ooated at
Airport Freeway, then UCE 5156 was subsequently taken to Bouievard 26, which'is a
large call canton Whilo at Boulevard 26, MEIRRILL, LEDPOR§), and JEZ`IERSKJ
continued to pitch the investment scheme to UCE 5156.

31. Based on your affiant’s training knowledge, and belief, the documents
provicied £0 UCE 5156 and the cofloction centers tours wore for the purposes of §eceiving
” and defrauding a potential investor. Your affiant believes that within Glade `Road, Airport
Freeway and Bou¥evard 26, there are instrumentalities and evidence of the fraud scheme
oorpetratoé by MERRILL, LEDF()RD, and JEZIHRSKL.

32. As part of this investigation, your affiant obtained records of CENTUGN
CAPITAL COR.PORATION, a corporation registered in the state of Toxas, with Ledford
& Associates, PLI;C as the registered agent 'I`he documents show that C}ZNTUR}ON was
formed on May 2, 2017. Your affiant also obtained bankr account records from a Bank.
of Amorioa account ending in 9683 for CENTURI()N. Account opening éocuments for
that account showed that the acco\m_t Was opened on lone 14, 201?, Iiotod_
as the Dirootor of CENTUIUON, and the only authorized signer on that acooun£.

33. The analysis of CEN’IURION‘$ Bank of America account endiog in 9683

shows that since iuno 2017, the account contro£led by _ received $}5.25

Affidavi! in Supporf of an Application for a Search Warran£ »‘ P‘age 17 of 29

 

 
   

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 19 of 37 Page|D 187

 

million in investor funds, that she wired approximately $14.3 million of those funds to
entities controlled by LEI)FORD, that she used investor or lexier funds to pay other
investors or lenders thei¥ principal or their purported remms, and that she used
CENTURICN to make it appear as though investo;‘s Werc being paid back profits on
investments made through CENTUR§ON, Basod on your affiant’s training and experiencc,
this pattern of concluct is indicative of a Ponzi ackeme.

nw law 20;7 San£ander meal

 

34. Oxx or about lane 28, 2017, LEDPOR`D helped _ solicit new
investment funds from a group of investors (tho Coloraclo Gronp) that had previously
invested in LEDPOR.D’$ investment scheme. On lime 28; 2017, LEDFGRD amalle -
_ at the -@led;fordpllc.com, at approximately 4':68PM, and stated “I will
talk to you about this. let me know when roady. Thanks, JBL.” The omail subject line Was
“S63.4m Santander package.” Attac`hed to that emil Were three attachments titled “$63.4M
Santancler Auto Data File and Strat.xlsx," “$63.4M Santander Auto Loans -» Assel Purohase
Ovorview.docx,” and “Acquisition of Debt Por£folio Agroomem -~ Centurion.doox.”
Continuing on luna 28, 201 7, at approximately 5 :44 PM`, - responded flom
th-@lodfordpllc.com stating “No! sure if you wanted to see my changes. 1 didn 't
change much besides replacing DEVILLE info with CENTURION See‘atfached.”

She attached the original dooumonts, “$63.4!\/.{ Santander Auio §)ata File and St:at.xisx
“S63.4M San_tandor Auto Loans -~»» Asset Purchaso Ovorvicw.docx,’l and “Acquisition of
Debt Pox'tfolio Agreomont ~» Centuriou.docx” With her changes. LEDFORD responded

stating "Looks goo§d. We can send out tomorrow ls that your logo? ” _

Aflidavit in Support of:zm Applicatiou for a Searcl\ Warrant » Psge 18 of 29

l
l

 

 

 

 

v ';x§‘ ‘ ’:»,::

CaS€ 4218-mj-00564-B.]

 

Document 9 Filed 02/05/19 Page 20 of 37 Page|D 188

responded approximately 90 minutes later slating, “I donno... ? Iguess? I wade it real quick
lol. l)on't want 10 ask Gabe to make one fiat me." 'Y'our affiant’s review of those
documents altered by - show that she made changes including the
following
» Inoluded willing instructions for the CENTURION Banl»: of America
account ending in 9683;
~ Changod heading to lead “CENTURIGN CAPITAL CORPORATION
rather than DE VILLE ASSET MANAGEMENT; end,
v Changed “Com;>any Infonnation” to information about CENTURION, not
about _DE VILLE.

35, 011 June 29, 2017, the following day, _ used the
-@ledfordplle.com to email three inveetors based in Boulder, Colorado (“The
Colorado Group”) with the subjoci line “$63.41\/! Santander Auto Paclcage.” Your affiant
knows thai the Colorado Group had already invested in accounts receivable offered by
LEDFORD. le the body of that ema'il, she stated ihe following

“(The Colomdo Group) "

lt was a pleasure to get to know you while you three were here in Dalla,s. I hope to
See you again won ”

“Since your visit, l have secured the proper bonding for CENTURION and am
finally ready to get info action 1 ’d like to preseer you ike opportunity to participate
with me (CENTURION Cczpital) on the purchase and subsequent sale of $63`.4M
Santander Auto accounts "

"Attached you will find the following

I. Asset Purckase Gv'erview and Evaluat£on

Amdavit in Support of an Applica!ion for a Seareh Warraut - Page 19 on!)

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 21 of 37 Page|D 189

 

2. Data File and Strat

I have presented the above much like the format used by DEVILLE. 1 also plan on
using the same agreement templa£e you use with DEVILLE.

Flease review and let me know the participation interests and I will prepare
documents to suppor! the tmnsacrions between CENTUKION and the entities
participating lfyou ’d like to cha¢, my phone number is 682*561-622 7.

Best,

  
 
 

, CPA
@ledfordpllc.cam ”

Attached to that email were two attachments titled ‘°$6`3.4M Santander Auto Data File and
Stratvxlsx” and “$63.4M Santauder Auto Loans -» Asset P\m:hase Overview.docx.” Your
affiant reviewed the Asset Purchase OVerv§ew, which Was on CENTURION letterhead. ln
the “Opportunity" section, it stated that the investment opportunity wi£h CENTURION was
for the purchase of “The Consumer Au!o Loans Package [which] is a nationwide j?le with
7,979 accounts for a face value of $63,478,521.97. The porgfolio can be purchased for
7.20% and sold for 8.75[%] within 90 days.” 'I`he document goes on to state that the
portfolio will be purchased for $4,570,453.58, and $5,554,370.67 can be recovered in 90
days for a Return on Investment of 21.53%. The deal proposed by _ was
not for collections, rather, she proposed to the Colorado Group (investors) that
CENTURION wouid purch\ase £he debt portfolio from Santander for $4,570,453.58 and
then turn around Withio 90 days and sen the portfolio for $5,554,37().67.

36. On J`unc 29, 20'17, that same day, a member of the Coiorado Group responded

to _ at the -@¥¢dfordpl!c.com, and copied other members of the

Afi':davit in Support of an A;)plieati¢m for a Search W`arrant - Page 20 of 29

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 22 of 37 Page|D 190

Co}orado Group. _ forwarded the emai} to LEDFO`RD, which reads as
foiiows:

“Good evening-,

Thankyoufor the detail on this initial pool
Our plan had been to panicz:pate for approximately hab‘"ofthe purchase price, or
approximately $2.25 million
Let 's plan on participation across our enfities asfollowing:
- (Colorado Group Ent£ty #I) $1,500,000
- (Colomdo Group .Entity #2) $250,000
» (Colorado Group Entity #3) $500,000
Based on this email exohange, the Colorado G:roup’s share of the $63.4M Santandcr Auto
accounts receivable was to be $2.25 mill§on.. The pmhasc was to be done through

C€nm!'i<m, -s company 'I`he emaii goes on to stat¢:

“Congramlotions on getting your business up and running We look forward !o
par!nerz`ng Witk you. "

3')'i `Your affiant reviewed records obtained from CEN'I`URION’$ Bank of
America account ending in 9683 for the time period June 14, 2017 to July 31, 26!7. That
review showed that the account was opened on Jx,me 14, 291? with a transfer of $!00 from
-s personaf bank account, which was only weeks before the Colorado
Group purchase. On lane 26, 201.‘7, a “Mobile/Email” tran:§fer, from -s
personal bank account of SI,G()G was credited The CENTURIGN account ended the
month of June 2017 wit§z a ba\auce of $1,000 aRer a 3100 check card purchase at

suretybonds.com. The address },isted for CEN'I'UR!ON on the account statement was § 132

Afi`idavit in Sup;)ort ssi an App¥ication for a Search Warrant ~ 'Page 21 of 29

 

MSMM§:R€®;€;§M

   

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 23 of 37 Page|D 191

G}adc Rcad, Ccllcyvi}lc, Tcxas, the same addrch for RIVERWALK.

33. On July 1, 2011-thc balance on CENTUR!GN’$ Betnk of America account
ending in 9683 was Sl ,000. ()'n 3qu 5, 2017, CENTURION’B account received three wires
from the Cclcradc Grcup totaling $2.25 million of which your affiant believes, based on
cmaii communication obtained in this investigaticn, was intended for the purchase cf the
363.41\/! Santandcr Autc consumer debt portfoiic. On July 7,‘ 2017, a Wixe was sent timm
CENTUR.!ON’S Bank cf Amcrica account ending in 9683 for $2,104,795.37 to a Weils
Fargc account ending in b4647 in the name of RPI (hcr father’s account), for Which the sole
signatory is LI€'ZI)!,*`ORDi Besidcs wire transfer fees, the $2,1(34,795.37 wire was the onty
debit on the CENTURION Bank of America account ending in 9683 for that mcnth.

39. On luly 6, 2017, the beginning balance in R.PI’$ Wclls Fargc account ending
in 464'7 was $169,595.15. Gn july '7, 2017, thc wire from CENTURION’$ account ending
in 9683 cf $2,104,'?'95.37 was credited On the same day, LEDPORD cr someone operating
at his direction caused three transfers to LEDPORD’$ personal bank account at Wcl!s Fargc
account ending in 9516, totaling $2,092,190,25. At this stage of the tracing prccess, thc
financia} records reflect that thc promised accccnts receivable pcrtfo!ic had still not been
purchased with the funds provided by thc Colcrado Grccp. Instead, thc funds were
laundered through bank accounts 'unassociated with the Centurion deal

40. On lu§y 6, 2017, thc balance in LEDFORD’$ personal bank account at Wel§s
Fargo ending in 9516 was $577,897.30 and thc $2,092,}90.25 credits described in thc
above paragraph increased the balance to over S2.6 million On July 10, 2017, funds from

thc 9516 account were used to purcha$c an official bank check cf $2,500,000 made payable

Affidavit in Suppcrt cf an Appiicaticn for a Search Warrant » Page 12 01‘29

:\z::z;¢%x¢m §§Mm»w»»m@§:w»

    

< w ' f ’ ‘\“*M “‘~.-Es“s M

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 24 of 37 Page|D 192

to LEDFGRD (and not for the purchase of accounts receivable). 011 .luly 24, 2017, a
transfer of $165`,000 to LEDFORD’$ personal bank account at Wells Fargo ending in 4990
was debited from account 9516. Between lilly 31, 2017 and August l, 2017, miscellaneous
deposits of $312*4§ were crediied. T'he same $2,500,000 official check Was deposited on
August 7, 2017 into LEDFOR`D’$ personal bank account ending in 9516. ()n August 8,
2017, three wansfm totaling $2,500,000 We;rc debited from account 9516 to RPI’s Wells
Pargo account ending in 4647, leaving a'i'mal balance in LEDFORD’$ personal bank
account ending in 9516 of $5,399.96. None of the three debits were traced to the purchase
of accounts rcccivable; rather, they constituted another stage in the laundering process,

41 . ()n August 7, 2017, the aci:ount balan¢§e in B.PI"s Wells Fargo account ending
in 4647 was $2,160.27. On August 3, 2017, after the three transfers from LBDFORD’$
personal Bank account ending in 9516 were credited, the balance was in excess of $2.5
million Gn August 9, 2017, `a wire in the amount of $2,498,014.67 wall sent to DE
VILLE’s Bank of America account ending in 2472. LEDFORD is the sole signor on DE
VILLE’S Bank. ofAmerica account ending in 2472. At this stage in the laundering process,
the financial records reflect that the portfolio of accounts still had not been purchased with
the investors’ funds.

42. Gn August 8, 2017, the account balance for DE VILLE’§ Baxlk of Amcrica
account ending in 2472 was, $2,256.07. On August 9, 2017, the wire from RPI’s We}ls
Fargo account ending in 4647 of $2,498,014.67 was credited Also on August 9, 2017, a
transfer of $2,200,00(} from RlVER.WALK’s Bank of America account ending in 3958 and

a mnsfer of $5(}0,.0(}0 from RIV`ERWALK’F, 133ka of America account ending in 8932

Al’t'zdavit in Support of an Application fm a Search Warrant ~ `Pnge 23 of 29

 

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 25 of 37 Page|D 193

were credited LEDFORD is the sole signer on RIVERWALK’$ Bank of America
accounts ending in 8932 and 8958.

43. As set forth below, maher tracking of the Cotorado~G~ronp funds revealed
that, not only were their funds not used to buy‘a share of the $63.4M Santander Auto
portfo¥io, your affiant determined that the funds were used to make profit payments to the
same Colorado Grc)up investors for prior investments they made in LEDFORD’E accounts
receivab¥e portfolio, On August 9, 2017,£}1;€:@ wires tending $!,940,605 were sent from
DE VILLE’s Bank/ of America account ending in 2472 to members ofthe fiolozado Group.
{)x) Au.gust lO, 2017, a wire from Z)B VILLE’s Bank of America account ending in 2472
of $3,,127,050 was sent to members ofthe Colorado Grottp, An entail from LEDP`ORD to
the Colora.do Gr<)up stated that the August 9**" and 10'“ wire transfers represented the profits
on previous deals the Co¥orado Group had made Wit§l DE VILLE. Based upon your
aft`tant’s ana!ysis of the DE V}`LLE account and the other foregoing accounts tiiscu.ssed
above, your affiant has conc¥udcd that the wired transfers back tit the Cotorado Group were
funded in whote or in pan by investots' monies and not by prot`tts, which is a typica} pattern
in an ongoing Ponzi seveme.

44. tn an entail dated May 15, ZGIS, an employee at Fidere Capitaf entailed-
-. The subject of the entail Was “centurion texas franchise tax exten&ion
successful.” Attached to the entail was a PDF fits titled “Franchise Tax - You Have
Su<§cessiixlly.pdf.” The attachment was a continuation that “CENTURION CAPITAL
C()RPORATIO ” had successfully fiied a 2018 Aunu!al Extensicn Request for Franchise

Tax for the state of Texas. The continuation fists the Taxpayer name as: CRNTUR}ON

Af`fidavit in Support of an Ap;)lication for a Search Warrant ~ Page 24 sf 29

 

 

WtM;z;w v` §

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 26 of 37 Page|D 194

 

CAPITAL CGRPORATION and Taxpayer Address: [Paramount Boulevard} the address
of LEDFORD’$ accounting firm Based this infonnation,, your affiant believes -
-5 company cENTURmN cAPI'rAL coRPc)RATxQN, operates fmm
Paramount Bmxlevardj.

45. You:r affiant hat determined that another entity associated with LEDF()RD’$
fraudulent scheme, E»TRUS’I`, is located at Pax'amom)t Boulevard. Records reflect that .l~
TRUST wax established in the state of Tcxas and LEDF{)RD listed as the trustor. Records
show that J'~TRUST was formed on March 31, 2012 and it opened a bank account at JP
Morgan Chase ending in 4188. The bank opening documents list J~TRUST’$ address to
be Paramount Boulevard. A review of J-TRUST’$ bank account revealed that investor
funds associated with the scheme to defraud deposited itxto that bank account were used by
LEI)PORD to purchase personal property in Las Vegas, Nevada, which is titled in the name
of J-TRUST.

46. Based on your af§ant's training, knowledge and l:)t~':lle:fs evidence of
LE§)P`GRD’$ use of multiple entities and bank accounts to facilitate, promote and conceal
the Ponzi scheme, including CBNTURI{)N and J~TRUS'I`, is located at Paramount
Boulevard, l

SURVE!LLANCE OF S'U'BJEQT LQCATI()NS

47. In a forwarded emali, dated September 5, 2017, in which MER,RILL is cc’d

an investors asks: "‘Finally, so l can make plansfor a hotel, era canyon let me know the

address ofthe two oj‘z`ces? ”

Aft`iclav"it in Support M'an Applicatiou for a Searc§\ Warram ~ Page 25 of 29

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 27 of 37 Page|D 195

48. On Septembor 18., 2017 LEDFORD, using his jlodford@rw:t'mcorp.com
emaii address, responds to the investor’s point of contact as Weil as MERRILL who is cc’d
at his kevin@gcrinvest.com entail address LEDFORD responds:

“The corporate ojices are in Colleyv:`lle.

Collection.s/Call Center is at [Airport Fairwayl

Thank¥,
JBL

Jay B. Lec§'/ord
Ckie;fExecu£ive O]j’z`cer

{Glade Road}

Colleyviile, Texas 76034

(81 7) 251-7000 ext. 1109

(81 7) 822-4562 cell

iledford@rwfincorn.com”

49. On August 24, 2018, FBI` agents perfonned surveillance at Bou!evard 26.
§FBI agents observed a Black Bentley bearing Texas license plate GH40FC in and around
Boulevard 26. Your affiant knows through NCIC records that the Black Bontley is leased
and operated by LBDFORD.

50. On August 24, 2018, FBI agents porfonnod survei}.lanco at Boulevard 26.
FBI agents observed a dark gray Chovy Silverado bearing Te)ias license plate KNL 5978
parked in a reserved space on the north side Bouievard 26. Youx,' affiant knows through
NCI€ records that the Chevy Silverado is registered to JHZIERSKI'.

51. Gn August 24, 2()18, and §?BI agent performed surveillance at Giade Road.

The FBI agent observed a black Audi bearing Toxas license piano FWR 9183 in and around

Affidavit in Support of am App!ication for a Search Warram - ?age: 26 of 29

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 28 of 37 Page|D 196

Glade Road. Your affiant knows through NCIC records that the black Audi is registered
w _.

`52* ()n Sep¥ember 7, 20»18, an FBI agent performed surveillance at Pa_rameum
Boulevard and toek photos ofthe building 'I`he photh show a sign in front ofParamount
Bouievard that reads “J`AY B. LEDFDRD, A PRGFESSI()NAL CGRPORATION,
CERT£FIED PUBLIC ACCOUNTAN'I`S.” Writing on the side of building states “}AY B.

LEDFOR.D and JAY B. LEDFORD, C.P.A.”

ELECTRONIC COMMUNICATION§ }N FINANQIAL !NVESTIGATIONS
AN}) THE RETENTION OF ITEMS QONCERNLNWG THESE
'I`YPES QF ()FFENSES

53. Based on your affiant’s training knowledge and experience in condueting
financial fraud investigations, your affiant knows that individuals and companies that
commit criminai violatiens of federal fraud statutes often use ekectronic means to Send
information that may constitute evidence of such fraud Fo`r example emails and other
electronic communications associated with individuals and companies involved in
financial fraud,oiien contain defails relevant to their fraudulent activities, including as
applied to the facts of this ease, information and evidence concerning unreported income
unknown bank accounts, assets aequired, fund transfers conducted, and nominee accounts
in use and other financial infor!nafion.

54. Based on your affiant’s knowledge and experience as weli as the knowledge
and experience of other agents with whom your affiant works, your affiant submits that
individuals who engage in the types of crimes under investigation arc like}y to have

documents and electronic data (on computers, mobi¥e devices; and other data storage items)

Afi'ldavit in Suppm~t of an App}ication for a Search Warrant » Page 27 of 29

 

   

within their residences that constitute cvidcncc, fluits and instrumentalities cf the crimes
under investigation For examp¥e, in the course of thc acts described in this Affidavit and
the exhibits thcrctc), your affiant submits that it is highly likely that LEDFORD received
ci.cctronic messages that may _bc found on electronic media within the Su"bject
Lccaiions. Your affiant has already obtained a search warrant fcl' LBDFGR,D’$ cnline
Goog¥e account, which confirmed that he uses entails to facilitate his fraudulent schemc.
Based upon the extensive evidence of LEDFORD’$ involvement in the crimes being
investigated and the usc of eiectronic media in furtherance of those crimes, there is
probable cause tc believe that the Subjcct Lccai:ions may contain electronic data relating
to the crimes under investiga!ion.
.QQ_B`.___.CUJ..§!Q.H

55, Bascd on the fcccgoing facts, I request that the Couxt issue thc search warrant
for the Subjcct Locat:ions, which arc further described in Attachmcnt A, authorizing the
seizure of the cvidence, fruits, and insuurheutalities set forth with more particularity in
A_ttachment B, related to conspiracy to commit Wire’ fraud (18 U.S.C. §1349), wire fraud
(IS U.S.C. § 1343), identity theft (18 U.S`C. §IGZBA) and conspiracy to commit money
laundering 68 U.S.C. § 1956(§1)).

REQUEST FOR SEALING `

56. 31 further request that the Cc)mt crch that ali papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the
Cour!;. Thcse documents discuss an ongoing criminal investigation that is neither public

nor known to ail of the targets of the investigation Ycur afiiant is not awa;cc that

Affidavit in $upport of an Appiication fur 3 Searcb Warrxmt -@ Page 28 of 29

Case 4‘:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 29 of 37 Page|D 197

  

AWMW® .a;“ wm w M¥=M ~' ~~

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 30 of 37 Page|D 198

LEDFORD knows about your affiant’s investigation. Your affiant is concerned that if
LEDFORD lemed about the ongoing investigation, about the application for a search
warrant, or especially the facts in this affidavit LEDP()RD gould attempt to destroy
relevant evidence. Youz: affiant is also concerned that premature disciasuxe ofthe existence
of this search warrant application could endanger the safety of law enforcement personnei
attempting to execute the warrant

Accordingly, there is good cause to seal these documents because their premature
disclosure may serioust jeopardize the investigation and/or the safety of IaW enforcement

officers,

Respectf°ull submitted

 

 

Special Agent Loi H. Cao
Federal Bureau of Investigation

  

Sworn m and subscribed before me on this
‘@/p.m in Port W<)!th, Texas.

Affidavit in Support of an Applicatiun for a Seareh ‘Warrant ~ Page 290¥ 29

 

mw§§§»§§§§§l§§§§ §§§ ..

Case 4:18-mj-00564-B.] DOCument 9 Filed 02/05/19 Page 31 of 37 Page|D 199

Attachmcnt A

11§2 Glade Road, Collexyille, 'I’cxas: Subject Lucation 1 is a stand-alone building that
sits at the corner of W. Glade Road and Riverwalk Drive in Colleyville, Texas. lt has a
stone facade that is light-brown in color with wood trim and has a dark colored roof. 'I'he
entrance is on the corner of the building and faces out towards W. Glade Road. There is
a sign outside the building that says “R_`[VBRWALK FINANCLAI.. CORPORATION.”
The back of Subject Location 1 has a gated, covered car port 'I`o one side”<”)f Sub;‘ect
Location l is a strip mall with businesses, and to another side is a residential
neighborhood

 

Attaclxment A » Page 1 of 7

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 32 of 37 Page|D 200

1601 Ai;port Freeway, Euless, ’l`exas: Suhject Lucation 2 is a stand“aione building that
sits at the corner of Wilshire Drive and Airpcrrt Freeway in Eu§css, Texas,. ’l`he building
has two levels and sits raised above an open-air parking lot. lt has a light-colored
exterior and glass windows on the two levels that contain office space. There is a sign on
the side of the building facing A.irport Freeway that says “RIVERWALK FINANCIAL
CCRPORATION ” On that same side arc lange numbers “léOl ” 'I`he entrance to the
building ls a glass door with the words “RIVERWALK. FB‘JANCIAL CORPORATION,
2“" floor, RIVERWALK DEBT SOL_UTIIONS, INC., RIVERWALK CREDI'F
SOL.UTIGNS `INC. and DEVILLB ASST MANAGEMEN'!`, LTD” written on it in white
letters.

 

Attaehment A ~ Page 2 of 7

 

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 33 of 37 Page|D 201

9151 Bou}evard 26, North Richiand Hills, jlfexa : Slxbject Lo¢:ation 3 is an office

building with a mostly glass exterior. Outside the building is a gray colored sign that
says “C()RPORATE CENTER 9151.” Contained in the building are suites IOOB, 1013,

ESOB and 175B the entrances to each are depicted below. Each suite has a name piate that
iists the suite number and the corresponding company

 

Attaehment A - Page 3 of 7

 

 

 

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 34 of 37

Suitg 1003 is DeVi.lle A_$§et Managcxnent, LTD.

Attachment A ~ Page 4 of 7

Page|D 202

 

    

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 35 of 37 Page|D 203

Suite ISGB is Riverwalk/Devifle Training

 

Atfachment A - Page 5 of 7

      
   

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 36 of 37 Page|D 204

Suite 1753 is ij§rwalk Finzmcia! Solutions

 

Attachment A »- Page § of 7

i~~ '~ !.

Case 4:18-mj-00564-B.] Document 9 Filed 02/05/19 Page 37 of 37 Page|D 205

 

2801 Paramount Bouievznjd. Amarilio, 'I`exg§: Subject Locaticm 4 is a o:ze levei, stand-
alone building on Paramount Boulevard between W. 28“‘ Ave. and SW 28“‘ Ave in
Amaxillo, 'I`exas. The buiiding has a brick fac;ade, with a dark colored roof. On the
building is a light cokeer sign stating “Jay B. Ledford, A Professional ACorp<)r¢'d:icm.`”
Undcmeath that the sign states “Jay B. Ledford, C`P.A” and “Hiiiary R, Badrow, C.P.A”
There is a light~coiored sign outside bookended withhko posts stating “Jay. B. Ledford,
A. Professioual Corporation, Certifled Public Accountants.” The numbers “2801 ” are on
that sign outside the building Thcre is a parking lot to the rear of the building

M ""-`W
\»»`

 

Attaehment A ~ Page 7 of 7

